NUMBER 13-14-00099-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


O.F. JONES III, INDIVIDUALLY, D/B/A
LAW OFFICE OF O.F. JONES III,                                                Appellant,

                                            v.

RICHARD WHATLEY,                                                              Appellee.


                      On appeal from 267th District Court
                          of Calhoun County, Texas.


                          MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Rodriguez and Longoria
                     Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to reverse and remand and for

immediate issuance of mandate. The parties have reached an agreement with regard

to the disposition of the matters currently on appeal. Pursuant to agreement, the parties

request this Court reverse and set aside the judgment of the trial court, without regard to
the merits, and remand this case for entry of an order dismissing all claims of all parties

with prejudice.

       We REINSTATE this case. We GRANT the motion and set aside the trial court’s

judgment without regards to the merits and REMAND this case to the trial court for further

proceedings in accordance with the parties’ agreement.            See TEX. R. APP. P.

42.1(a)(2)(B), 43.2(d).

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same. The parties request immediate issuance of our mandate. See TEX. R.

APP. P.18.1(c). The motion is GRANTED. We direct the Clerk of the Court to issue the

mandate immediately.



                                                               PER CURIAM

Delivered and filed the
29th day of May, 2014.




                                            2